          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW CONLEY and                              :
CANDI CONLEY,                                   :
         Plaintiffs                             :            No. 1:20-cv-00286
                                                :
               v.                               :            (Judge Kane)
                                                :
ST. JUDE MEDICAL, LLC,                          :
           Defendant                            :

                                       MEMORANDUM

       Before the Court is Defendant St. Jude Medical, LLC (“Defendant”)’s motion to dismiss

(Doc. No. 15) Plaintiff Matthew Conley and Plaintiff Candi Conley (“Plaintiffs”)’ amended

complaint (Doc. No. 11-1) for failure to state a claim for which relief may be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons that follow, the Court will grant

Defendant’s motion.

I.     BACKGROUND

       A.      Procedural Background

       Plaintiff initiated the above-captioned action on January 23, 2020 by filing a complaint in

the Court of Common Pleas of York County. Former Defendant Abbott Laboratories removed

the action to this court on February 18, 2020 pursuant to 28 U.S.C. § 1332. (Doc. No. 1.) The

complaint asserted state claims against Defendant Abbott Laboratories for negligence, breach of

warranty, strict liability, and loss of consortium. (Id. at 17-25.) Defendant Abbott Laboratories

subsequently filed a motion to dismiss the complaint (Doc. No. 8) and a request for judicial

notice (Doc. No. 9); however, before the motion to dismiss was fully briefed, Plaintiffs filed a

motion for leave to amend their complaint to substitute St. Jude Medical, LLC as the appropriate

defendant in this matter (Doc. No. 11). The Court granted Plaintiffs’ motion on March 31, 2020.
            Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 2 of 17




(Doc. No. 12.) Plaintiffs’ amended complaint alleges claims for negligence (Count I), breach of

warranty (Count II), failure to warn/failure to report (Count III), liability for a defective product

(Count IV), which the Court views as a claim for a manufacturing defect, and loss of consortium

(Count V). (Doc. No. 11-1.) Defendant filed the instant motion to dismiss Plaintiff’s amended

complaint on April 28, 2020 (Doc. No. 15), accompanied by a renewed request for judicial

notice (Doc. No. 16). Having been fully briefed (Doc. Nos. 17, 21, 23), the motion is ripe for

disposition.

       B.       Factual Background 1

       Plaintiff Matthew Conley is an adult male and cancer patient who underwent a below-

the-knee amputation as treatment. (Doc. No. 11-1 ¶¶ 1, 3.) On February 12, 2018, Plaintiff

Matthew Conley had a Proclaim Dorsal Root Ganglion (“DRG”) stimulator placed in order to

treat chronic nerve pain related to his amputation. (Id. ¶ 4.) The Food and Drug Administration

(“FDA”) issued a Premarket Approval Letter for this device on November 22, 2016. (Id. ¶ 5.)

Plaintiffs allege that the Proclaim DRG stimulator “was manufactured, sold, and placed in the

stream of commerce by St. Jude Medical, LLC,” and that it was “regularly tested by Brent

Craver, an employee and/or representative of the Defendant.” (Id. ¶¶ 6-7.)

       Plaintiffs allege that Plaintiff Matthew Conley undergoes “regular MRI scans to check for

the presence of cancer.” (Id. ¶ 9.) The Proclaim DRG stimulator allegedly contains a switch to

place it in “MRI mode” in order for a patient to have an MRI scan. (Id. ¶ 10.) Plaintiffs allege

that on January 7, 2019, Plaintiff Matthew Conley was scheduled to undergo an MRI, “but could

not due to the stimulator malfunctioning and not going into ‘MRI mode.’” (Id. ¶ 11.) Plaintiffs




1
 The following factual background is taken from the allegations of Plaintiffs’ amended
complaint (Doc. No. 11-1).
                                                  2
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 3 of 17




allege that when Plaintiff Matthew Conley contacted Brent Craver about the malfunction, Mr.

Craver informed him that the stimulator “was not reading properly” when it was last tested “on

December 19, 2018.” (Id. ¶ 13.) Plaintiff Matthew Conley underwent explant surgery to have

the device removed on February 18, 2019. (Id. ¶ 16.) Plaintiffs allege that subsequent to this

surgery, “an employee and/or representative of the Defendant . . . informed [] Plaintiff [Matthew

Conley] that the Proclaim DRG stimulator had a warranty.” (Id. ¶ 19.) Plaintiffs argue that as a

result of the alleged device malfunction and subsequent surgery, Plaintiff Matthew Conley

“suffered serious injuries” and “was forced to incur medical bills and expenses.” (Id. ¶¶ 20-21.)

II.    LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). When reviewing the sufficiency of a complaint pursuant to a motion to dismiss

under Rule 12(b)(6), the Court must accept as true all material allegations in the complaint and

all reasonable inferences that can be drawn from them, viewed in the light most favorable to the

plaintiff. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However,

the Court need not accept legal conclusions set forth as factual allegations. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, a civil complaint must “set out ‘sufficient

factual matter’ to show that the claim is facially plausible.” See Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       Consistent with the Supreme Court’s ruling in Twombly and Ibqal, the Third Circuit has

identified three steps a district court must take when determining the sufficiency of a complaint

under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to state a claim; (2) identify

any conclusory allegations contained in the complaint “not entitled” to the assumption of truth;



                                                 3
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 4 of 17




and (3) determine whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp., 629 F. 3d

121, 130 (3d Cir. 2010) (citation and quotation marks omitted). A complaint is properly

dismissed where the factual content in the complaint does not allow a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” See Iqbal, 556 U.S.

at 678. Additionally, a court may not assume that a plaintiff can prove facts that the plaintiff has

not alleged. See Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459

U.S. 519, 526 (1983).

III.   DISCUSSION

       Although Defendant does argue that Plaintiffs have inadequately pleaded the claims in

their amended complaint, the instant motion is based primarily on Defendant’s assertion that

Plaintiffs’ claims are preempted by federal law and, therefore, are barred. (Doc. No. 17 at 1-2, 6-

12.) Accordingly, the Court will address the preemption issue at the outset.

       A.      Applicability of Preemption (Counts I, II, III, IV)

               1.       Legal Standard

       The Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., sets out

standards for FDA approval of pharmaceuticals. The Medical Device Amendments of 1976

(“MDA”), 21 U.S.C. § 360c et seq., brought medical devices into the FDA’s broad scheme of

federal regulatory oversight and “established various levels of oversight for medical devices,

depending on the risks they present.” See Riegel v. Medtronic, Inc., 552 U.S. 312, 316 (2008).

Under this regulatory scheme, devices that are “represented to be for a use in supporting or

sustaining human life” or “present a potential unreasonable risk of illness or injury” are

designated as “Class III” devices and must generally receive premarket approval from the FDA.



                                                 4
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 5 of 17




See id. at 317. Further, “[o]nce a device has received premarket approval, the MDA forbids the

manufacturer to make, without FDA permission, changes to design specifications, manufacturing

processes, labeling, or any other attribute, that would affect safety or effectiveness.” Id. at 319

(citing 21 U.S.C. § 360e(d)(6)(A)(i)). The MDA includes an express preemption provision at 21

U.S.C. 360k(a), which states that:

        Except as provided in subsection (b), no State or political subdivision of a State may
        establish or continue in effect with respect to a device intended for human use any
        requirement—

                (1) which is different from, or in addition to, any requirement applicable under
                [the FDCA] to the device, and

                (2) which relates to the safety or effectiveness of the device or to any other matter
                included in a requirement applicable to the device under [the FDCA].

See 21 U.S.C. § 360k.

        In Riegel, supra, the United States Supreme Court held that the preemption provision of

the MDA bars state tort claims insofar as such claims would impose requirements “different

from, or in addition to the requirements imposed by federal law,” but noted that the provision

“does not prevent a State from providing a damages remedy for claims premised on a violation

of FDA regulations; the state duties in such a case ‘parallel,’ rather than add to, federal

requirements.” See Riegel at 330 (internal citations omitted). To determine whether state law

claims are expressly preempted under this framework, the Court established a two-step

framework. Id. at 321-22. First, a court must determine “whether the Federal Government has

established requirements applicable” to the device at issue. Id. at 321. At the second stage of the

analysis, a court must determine whether the claims “are based upon [state] requirements with

respect to the device that are ‘different from, or in addition to,’ the federal ones, and that relate to

safety and effectiveness.” Id. at 322. In applying Riegel and interpreting the express preemption



                                                   5
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 6 of 17




provision of the MDA, the Third Circuit Court of Appeals has noted that the MDA’s

“comprehensive and tiered approval procedures for medical devices leave only limited room for

additional state regulation.” See Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 767 (3d Cir.

2018). In order to adequately allege a “parallel” claim that would escape preemption, a plaintiff

must generally allege “specific violations of federal law that establish a parallel state duty.” See

Gross v. Stryker Corp., 858 F. Supp. 2d 466, 491 (W.D. Pa. 2012). “Generalized common law

theories of liability” do not suffice to meet this standard. See Williams v. Cyberonics, Inc., 388

F. App’x 169, 171 (3d Cir. 2010).

                2.      Arguments of the Parties

        Defendant argues that all of Plaintiffs’ claims are preempted by federal law. (Doc. No.

17 at 6.) Specifically, Defendant asserts that the first step of the Riegel analysis concerning

whether the federal government has “established requirements applicable to” the device at issue

is “irrefutably met because Riegel establishes that [p]remarket [a]pproval of a medical device

imposes federal requirements applicable to the device, as a matter of law.” (Id. at 6-7) (citing

Riegel at 322.) Defendant further argues that, as to the second step of the Riegel analysis,

“Plaintiffs’ claims are based on Pennsylvania law and challenge the safety and effectiveness of

the Proclaim in terms of its FDA-approved and FDA-required design, manufacture, and

warnings.” 2 (Id. at 8.) Defendant concludes that because Plaintiffs’ claims “explicitly relate to



2
  In support of this argument, Defendant requests that the Court take judicial notice of two
exhibits: (1) the FDA Premarket Approval letter for the Axium Neurostimulator System
(P150004), dated February 26, 2016 (Doc. No. 16-1) and (2) the FDA Premarket Approval letter
for the Proclaim Dorsal Root Ganglion Neurostimulation System (P150004/S002), dated
November 28, 2016 (Doc. No. 16-2). Federal Rule of Evidence 201(b) permits a district court to
take judicial notice of facts that are “generally known within the territorial jurisdiction of the trial
court,” or facts that “can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned.” See Fed. R. Evid. 201(b). In medical device cases, courts
routinely take judicial notice of FDA materials relevant to the device at issue, including materials
                                                   6
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 7 of 17




the safety and effectiveness of the Proclaim [] and would require the Proclaim to use a different

design, different warnings, or a different manufacturing process,” those claims seek to impose

the type of “different or additional” state law requirements that the Riegel court determined

would trigger preemption. (Id.) (citing Gross, 858 F. Supp. 2d at 505).

       Defendant also submits that Plaintiffs have not alleged any parallel claims that would

allow the amended complaint to survive dismissal. (Id. at 9-11.) Specifically, Defendant notes

that Plaintiffs’ amended complaint fails to identify any deviation from the FDA’s mandated

design, manufacturing procedure, and labeling for the device at issue. (Id. at 11.) Defendant

further argues that “[c]onclusory allegations and vague references to FDA regulations such as

those made here are insufficient to allow claims like Plaintiffs’ to survive a motion to dismiss.”

(Id.) Finally, Defendant argues that even absent preemption, Plaintiffs’ amended complaint fails

to adequately plead the elements of their claims. (Id. at 13-20.)

       Plaintiffs’ arguments are limited in scope. Plaintiffs argue generally that their claims

avoid preemption because they have “alleged violations of the FDA’s current good

manufacturing practices as well as alleging that the Proclaim DRG stimulator was subject to

recall.” (Doc. No. 21 at 3-4.) Plaintiffs insist that “claims based on non-device specific

regulations should survive preemption because they fall within the traditional domain of state

authority to provide compensation for injured citizens.” (Id. at 5.) Further, Plaintiffs assert that

their claim for breach of express warranty is not subject to preemption because “a claim for




related to the device’s status as one that was approved through the PMA process. See, e.g.,
Clements v. Sanofi-Aventis, U.S., Inc., 111 F. Supp. 3d 586, 592 n.2 (D.N.J. 2015) (noting that
FDA approvals are matters of public record that are appropriate for judicial notice). Plaintiff has
raised no objections to Defendant’s request for judicial notice. Accordingly, as the Court
concludes that the FDA Premarket Approval letters are appropriate for judicial notice, it will take
judicial notice of Defendant’s exhibits.

                                                  7
          Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 8 of 17




breach of express warranty does not involve a state ‘requirement.’” (Id. at 7.) Plaintiffs do not

respond to any arguments that their claims are otherwise insufficiently pleaded except to state

broadly that “the allegations of the complaint when taken as true do state a valid claim.” (Id. at

6.)

               3.      Whether the Court Should Dismiss Plaintiff’s Claims as Preempted

       Upon review of the parties’ arguments and the applicable law, the Court agrees with

Defendant that the majority of Plaintiffs’ claims (Counts I, III, IV) are preempted by federal law.

As to Count II, Plaintiffs’ claim for breach of express warranty, the Court finds that, while it is

not subject to preemption, the amended complaint nonetheless fails to state a claim for breach of

express warranty and is also subject to dismissal. The Court will consider each count in turn.

                      i.       Negligence (Count I)

       Plaintiffs argue that this claim escapes preemption because it is related to the conduct of

Defendant’s employee and “does not relate to the safety or effectiveness of the device.” 3 (Doc.

No. 21 at 2.) However, a review of the amended complaint and Plaintiffs’ other arguments

belies this assertion. Specifically, Plaintiffs’ amended complaint alleges that Defendant’s

negligence involved “failing to provide any repair or other correction to the stimulator” (Doc.

No. 11-1 ¶ 23), and Plaintiffs have argued without support that preemption is not implicated

because “[t]he safety and effectiveness of [the device] pertains to its ability to provide a patient

with pain relief” and that “[t]he FDA approval process does not relate to the device switching



3
  Plaintiffs’ have requested that the Court take judicial notice of a series of text messages
allegedly from Plaintiff Matthew Conley’s cell phone. (Doc. No. 22 at 1.) As noted, supra, note
2, judicial notice is appropriate for facts that are “generally known within the territorial
jurisdiction of the trial court,” or facts that “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” See Fed. R. Evid. 201(b). The Court
does not find that private text messages are a proper subject of judicial notice. Accordingly, the
Court declines to take judicial notice of Plaintiffs’ Exhibit 1.

                                                  8
            Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 9 of 17




into MRI mode” (Doc. No. 21 at 3). Plaintiffs’ amended complaint relies on the assertion that

there is a defect in the device that prevented it from operating effectively. Further, there is

nothing in the FDA letters granting PMA status that would indicate the approval process is

limited to only certain aspects of the device’s functionality rather than imposing safety and

effectiveness standards for the device as a whole. (Doc. Nos. 16-1, 16-2.) Accordingly, the

Court finds that Plaintiffs’ negligence claim implicates the safety and effectiveness of the device

and, therefore, the only remaining inquiry is whether Plaintiffs have alleged a valid parallel claim

to survive preemption.

          In order to state a claim for negligence under Pennsylvania law, a complaint must allege:

(1) a legally recognized duty or obligation of the defendant, (2) the breach of that duty, and (3) a

causal connection between the breach and the plaintiff’s damages. See Green v. Pa. Hosp., 123

A.3d 310, 315-16 (Pa. 2015). When applied to medical devices that raise federal preemption

concerns, the Third Circuit has held that to state a valid parallel claim for negligence, “the ‘duty’

element must arise from federal requirements applicable to a medical device.” See Shuker, 885

F.3d at 776 (citing Riegel, 552 U.S. at 330). The elements of a parallel negligence claim would

therefore be: “(1) a duty arising from federal requirements applicable to a medical device, (2) a

breach of that duty, and (3) a causal connection between the breach and the [plaintiff’s] injuries.”

See id.

          Plaintiffs here have failed to identify any duty arising from the federal requirements

applicable to the Proclaim DRG. Instead, Plaintiffs make vague allusions to recalls of the device

(Doc. No. 21 at 4) and argue generally that Defendant violated the FDA’s good manufacturing

practices (“GMPs”) (id.). The Court first notes that Plaintiffs have alleged no link between the

cited recalls and Plaintiffs’ injuries. Further, insofar as Plaintiffs attempt to use the GMPs as the



                                                   9
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 10 of 17




basis for a parallel claim, courts have regularly found that general citations to the GMPs or

federal regulations are not specific enough to sustain a parallel claim. 4 See, e.g., Walls v.

Medtronic, Inc., No. 19-cv-3690, 2019 WL 6839942, at *4 (E.D. Pa. Dec. 16, 2019) (dismissing

claims as preempted because the plaintiffs failed to identify a specific violation of FDA

regulations); White v. Medtronic, Inc., No. 16-cv-2638, 2016 WL 4539494, at *3 (E.D. Pa. Aug.

31, 2016) (finding failure to warn claim preempted where no federal law or regulation required

the defendants to warn “users and purchasers of the dangers of the device at issue”); Starks v.

Coloplast Corp., No. 13-cv-3872, 2014 WL 617130, at *5 (E.D. Pa. Feb. 18, 2014) (noting that

“broad references to federal regulations are insufficient” to state a parallel claim); Gross, 858 F.

Supp. 2d at 497 (finding that the GMPs are too vague to establish a parallel claim). Therefore,

the Court will dismiss Count I of Plaintiffs’ amended complaint as preempted. 5




4
  Plaintiffs attempt to save their claims from dismissal by arguing that this Circuit “has adopted a
line of cases which have allowed cases to avoid preemption based on violations of current good
manufacturing practices.” (Doc. No. 21 at 4.) Plaintiffs base this assertion on this Court’s
decision in Silver v. Medtronic, Inc., 236 F. Supp. 3d 889 (M.D. Pa. 2017); however, the Silver
decision was premised on the plaintiff’s citation to specific violations of identified GMPs
acknowledged in warning letters sent by the FDA to the Defendant related to those violations
rather than the generalized and conclusory assertions before the Court here. See Silver v.
Medtronic, Inc., 236 F. Supp. 3d 889, 897 (M.D. Pa. 2017) (stating that “[t]he [FDA warning]
letters provide specific facts to support the FDA's conclusion that [Defendant] was in violation of
certain CGMPs”).
5
  Furthermore, it is clearly established that Pennsylvania law applies the “learned intermediary
doctrine” to failure to warn claims involving prescription drugs and medical devices. See Bull v.
St. Jude Med., Inc., No. 17-cv-1141, 2018 WL 3397544, at *7 (E.D. Pa. July 12, 2018) (citing
Cochran v. Wyeth, Inc., 3 A.3d 673, 676 (Pa. Super. Ct. 2010), for the principle that “a
manufacturer will be held liable only where it fails to exercise reasonable care to inform a
physician of the facts which make [a medical device] likely to be dangerous” (emphasis added)).
Plaintiffs did not respond to this argument in their brief (Doc. No. 21), but the Court’s review of
the amended complaint and briefing in this matter makes clear that, even notwithstanding
preemption concerns, Plaintiffs’ failure to warn claims fail because Defendant’s duty to warn
does not run to Plaintiffs under Pennsylvania law.


                                                 10
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 11 of 17




                     ii.      Breach of Express Warranty (Count II)

       Plaintiffs assert that their claim for breach of warranty is not subject to preemption

because it does not involve a state requirement. (Doc. No. 21 at 7.) The Court agrees with this

assertion in the present case. Indeed, various courts within this Circuit have found that express

warranty claims escape preemption. See, e.g., Silver v. Medtronic, Inc., 236 F. Supp. 3d 889,

900 (M.D. Pa. 2017); White v. Medtronic, Inc., No. 16-cv-2638, 2016 WL 4539494, at *3 (E.D.

Pa. Aug. 31, 2016); Bentzley v. Medtronic, Inc., 827 F.Supp.2d 443, 454 (E.D. Pa. 2011).

However, the Court will nonetheless dismiss this claim as insufficiently pled under Pennsylvania

law.

       Under Pennsylvania law, an express warranty is created by: (1) an “affirmation of fact or

promise made by the seller to the buyer which relates to the goods and becomes part of the basis

of the bargain;” (2) a “description of the goods which is made part of the basis of the bargain;” or

(3) a “sample or model” that “is part of the basis of the bargain.” 13 Pa. C.S.A. § 2313(a). To

state a claim for breach of express warranty, a plaintiff must show that the warranty was

“directed at consumers in order to induce purchases of the product” and that he “read, heard, saw

or knew of the advertisement containing the affirmation of facts or promise.” See Gross, 858 F.

Supp. 2d at 501 (citing Parkinson v. Guidant Corp., 315 F. Supp. 2d 741, 752 (W.D. Pa. 2004);

Sowers v. Johnson & Johnson Med., 867 F. Supp. 306, 314 (E.D. Pa. 1994)). It is well

established that “[a]bsent a demonstration that a promise or affirmative statement was made, how

or by whom the promise was made, or what was in fact promised,” claims for breach of express

warranty are not adequately alleged. See id. at 501-502 (citing Delaney v. Stryker Orthopaedics,

No. 08-cv-03210, 2009 WL 564243, at *5 (D.N.J. Mar. 5, 2009)). Further, it is clear that where

a plaintiff was unaware of any warranty prior to purchase of a product, the warranty could not



                                                11
           Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 12 of 17




have become part of the “basis of the bargain” to give rise to a claim for breach of express

warranty. See Parkinson, 315 F. Supp. 2d at 752 (finding that statements made on a defendant’s

website that the plaintiff became aware of post-sale could not give rise to an express warranty

claim).

          In the present case, not only have Plaintiffs failed to plead with specificity any details

regarding the terms of an express warranty, they appear to acknowledge that they were unaware

that any warranty may have existed at all until after Plaintiff Matthew Conley’s explant surgery,

a year after the device was originally implanted. (Doc. No. 11-1 ¶¶ 16, 19, 27-30.) Specifically,

Plaintiffs state only that a telephone conversation took place between Plaintiff Matthew Conley

and “an employee and/or representative of the Defendant” on February 27, 2019, during which

Defendant’s alleged representative “informed the Plaintiff that the Proclaim DRG stimulator had

a warranty.” Plaintiffs further argue that they “should be permitted to conduct discovery

concerning the exact terms of the warranty.” (Doc. No. 21 at 7.) The Court finds these limited

allegations insufficient to state a claim for breach of express warranty. Accordingly, the Court

will dismiss Count II of Plaintiffs’ amended complaint.

                      iii.       Failure to Warn (Count III)

          Count III of Plaintiffs’ amended complaint alleges a claim for negligent failure to warn

under the Restatement (Second) of Torts § 388 on the grounds that “Defendant knew or should

have known that the DRG was dangerous and had the capacity to cause harm to Plaintiff

Matthew Conley” and that Defendant nonetheless “fail[ed] to adequately inform or warn the

Plaintiff of the DRG stimulator’s dangerous propensity” and “fail[ed] to report the need for

corrective action with regard to the use of the DRG stimulator.” (Doc. No. 11-1 ¶¶ 32-34.)

Insofar as Plaintiffs’ claim is that Defendant failed to warn Plaintiff directly, Defendant argued at



                                                    12
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 13 of 17




length that such a claim is preempted (Doc. No. 17 at 13-16), and it is unclear that Plaintiffs

responded to this argument. 6 Plaintiffs instead appear to indicate that this claim is intended as a

failure to warn claim premised on an alleged failure to report to the FDA. (Doc. No. 21 at 5-6)

(arguing that they have pled a valid parallel claim because “[t]his state duty [to warn third parties

of potentially defective conditions] is parallel to FDA reporting requirements because it may

impose liability for failure to report to the FDA”).

       Many courts have found claims based on alleged reporting failures preempted. 7 See, e.g.,

In re Medtronic, Inc., Sprint Fidelis Leads Prod. Liab. Litig., 623 F.3d 1200, 1205–06 (8th Cir.

2010) (noting that claims for failing to report to the FDA are “simply an attempt by private

parties to enforce the MDA” and are preempted); Chester v. Bos. Sci. Corp., No. 16-cv-02421,

2017 WL 751424, at *10 (D.N.J. Feb. 27, 2017) (finding failure to warn claim expressly

preempted and acknowledging a claim arising from reporting failures would likely be impliedly

preempted); Aaron v. Medtronic Inc., 209 F. Supp. 3d 994, 1006 (S.D. Ohio 2016) (dismissing a

failure to warn claim premised on alleged reporting failures as expressly preempted). In the

cases that allow such claims to move forward, courts have found that a plaintiff must at least

“plausibly allege that had [the defendant] properly reported the adverse events to the FDA as

required under federal law, that information would have reached [plaintiff’s] doctors in time to



6
  Plaintiffs’ opposition does not clearly delineate their arguments related to Count I (negligence)
and Count III (failure to warn under Section 388). To the extent that Plaintiffs argue generally
that Pennsylvania has adopted the Restatement (Second) of Torts § 388 to impose on
manufacturers a duty to warn third parties (Doc. No. 21 at 5), as the Court noted, supra note 5,
Pennsylvania’s duty to warn for medical devices runs to the physician. See Cochran, 3 A.3d at
676.
7
  Failure to report claims have been found both expressly preempted under Riegel and impliedly
preempted pursuant to Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001), which
held that private parties do not have the authority to bring claims because of violations of FDCA
requirements. See Buckman Co. v. Plaintiffs' Legal Comm., 531 U.S. 341, 353 (2001).

                                                 13
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 14 of 17




prevent [plaintiff’s] injuries.” See Lawrence v. Medtronic, 791 F. App’x 679, 680 (9th Cir.

2020), petition for cert. filed, No. 19-8689 (U.S. June 12, 2020). In addition, a plaintiff must

identify “actual adverse events that [a defendant] did not report.” See Paturzo v. Bos. Sci. Corp.,

No. 8:16-cv-2174, 2017 WL 8220600, at *5 (C.D. Cal. Apr. 21, 2017) (internal citation omitted).

Plaintiffs here have not even made clear on the face of the amended complaint that this claim is

intended as a claim for failure to report to the FDA, and they certainly have not attempted to

allege a link between any supposed reporting failures and their injuries. See Shuker v. Smith &

Nephew PLC, No. 13-cv-6158, 2015 WL 1475368, at *16 (E.D. Pa. Mar. 31, 2015) (finding no

valid parallel claim based on an alleged failure to report to the FDA and dismissing claim with

prejudice for failing to allege causation), aff'd, 885 F.3d 760 (3d Cir. 2018). Accordingly, the

Court finds that Plaintiffs have failed to state a parallel claim and will dismiss Count III as

preempted.

                    iv.        Manufacturing Defect (Count IV)

       Count IV of Plaintiffs’ amended complaint attempts to state a claim for defective

manufacture. In support of this claim, Plaintiffs allege only that: (1) they “believe and therefore

aver that [] Defendant manufactured and sold DRG stimulators that were defective” (Doc. No.

11-1 ¶ 36); (2) they “believe and therefore aver that [] Defendant’s DRG stimulator was subject

to multiple FDA recalls” 8 (id. ¶ 37); and (3) that “Defendant sold [] Plaintiff an adulterated or

otherwise non-conforming DRG stimulator as required by the good manufacturing practices of

the FDA” (id. ¶ 38). Once again, the Court notes that Plaintiffs have failed to allege any specific




8
 In support of this argument, Plaintiffs request that the Court take judicial notice of FDA recall
notices for the device at issue dated March 9, 2008, and September 12, 2017. (Doc. No. 22 at 1.)
Defendant does not contest that FDA notices are proper subjects of judicial notice as they are
matters of public record. Accordingly, the Court will take judicial notice of the recall notices.
                                                 14
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 15 of 17




violations of federal law that might establish a parallel state duty. The amended complaint

neither identifies a specific manufacturing defect, nor specifically alleges how Defendant’s

practices ran afoul of FDA requirements. Insofar as Plaintiffs argue this claim can survive

preemption due to their reliance on the GMPs, once again, the Court notes that the GMPs are too

vague to satisfy the requirements of a parallel claim. See Kubicki v. Medtronic, Inc., 293 F.

Supp. 3d 129, 178 (D.D.C. 2018) (holding that “the [GMPs] that Plaintiffs cite are generally

insufficient to be the basis for an allegedly parallel state law claim”); Pearsall v. Medtronics,

Inc., 147 F. Supp. 3d 188, 198 (E.D.N.Y. 2015) (stating that “the [GMPs] are guidelines that do

not create a federal requirement” and “[t]o permit a claim that mandates compliance with such

‘vague’ standards effectively imposes ‘different, or additional’ requirements, and is preempted”);

Gross, 858 F. Supp. 2d at 497 (finding that the GMPs are too vague to establish a parallel claim).

Accordingly, the Court will dismiss Count IV as preempted.

       B.      Leave to Amend

       The Third Circuit has “instructed that if a complaint is vulnerable to 12(b)(6) dismissal, a

district court must permit a curative amendment, unless an amendment would be inequitable or

futile.” See Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (citing Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)). “An amendment is futile if the

amended complaint would not survive a motion to dismiss for failure to state a claim upon which

relief could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000) (citing Smith v.

NCAA, 139 F.3d 180, 190 (3d Cir. 1998), rev’d on other grounds, 525 U.S. 459 (1999)).

       Plaintiffs have requested that they be granted leave to amend their complaint further “to

plead more specifically concerning Defendant’s failure to notify the FDA about the specific

regulation violated.” (Doc. No. 21 at 4.) However, the Court does not read Plaintiffs’ arguments



                                                 15
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 16 of 17




to suggest that they have the ability to do so; rather, Plaintiffs have stated that they “should be

entitled to discovery to obtain information from Defendant” in order to “more specifically

delineate the specific [GMPs] that were violated and exactly how the Defendant was in

noncompliance.” (Id.) Regarding their breach of warranty claim (Count II), Plaintiffs have also

stated that they “should be permitted to conduct discovery concerning the exact terms of the

warranty.” (Id. at 7.)

       Preemption is a matter of law. See Merck Sharp & Dohme v. Albrecht, 139 S. Ct. 1668,

1680 (2019) (holding that preemption based on the nature and scope of FDA actions is an issue

of law, not fact). Further, a complaint cannot survive dismissal pursuant to Rule 12(b)(6)

because the plaintiff believes that discovery will support otherwise baseless legal conclusions.

See Iqbal, 556 U.S. at 678-79 (noting that filing a complaint “does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions”). In medical device cases,

courts have regularly rejected the argument that plaintiffs are entitled to discovery prior to

dismissal on preemption grounds. See Gross, 858 F. Supp. 2d at 503 (collecting cases). As the

Court is disinclined to allow Plaintiffs to undertake a discovery fishing expedition, and in light of

Plaintiffs’ arguments that discovery is necessary to more specifically plead their claims, the

Court finds that allowing further amendment in this case would be futile. Accordingly, the

Court’s dismissal of Plaintiffs’ amended complaint is with prejudice.




                                                  16
         Case 1:20-cv-00286-YK Document 25 Filed 08/28/20 Page 17 of 17




IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (Doc. No. 15) will be granted. 9

An Order consistent with this Memorandum follows.




9
 Count V of Plaintiffs’ amended complaint is a claim for loss of consortium. (Doc. No. 11-1 ¶
40.) As this claim is derivative of all other claims and Counts I-IV are subject to dismissal, the
Court will also dismiss Count V.
                                                17
